CLD-203                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-1696
                                     ___________

                           UNITED STATE OF AMERICA

                                           v.

                                 PAUL N. JOHNSON,
                                                Appellant

                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Crim. No. 1:94-cv-00145-001)
                     District Judge: Honorable Sylvia H. Rambo
                     ____________________________________

   Submitted for Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  May 20, 2010

            Before: BARRY, FISHER and GREENAWAY, Circuit Judges.

                                 (Filed: June 21, 2010)
                                       _________

                                      OPINION
                                      _________

PER CURIAM

      Paul Johnson, proceeding pro se, appeals from the District Court’s denial of his

motion to reduce his sentence filed pursuant to 18 U.S.C. § 3582. Because the appeal
does not present a substantial question, we will summarily affirm the District Court’s

order. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

                                             I.

       In September 1996, Johnson pleaded guilty to conspiracy to distribute cocaine,

cocaine base, and marijuana. Due to Johnson’s prior convictions, the pre-sentence report

designated him as a career offender under United States Sentencing Guidelines § 4B1.1.

In February 1997, the District Court sentenced Johnson to 275 months of imprisonment.

       In November 2009, Johnson filed the instant motion pursuant to 18 U.S.C.

§ 3582(c)(2), which allows a court to reduce an imposed sentence based on a subsequent

amendment to the United States Sentencing Guidelines if the amendment is named in the

Sentencing Commission’s policy statement (U.S.S.G. § 1B1.10) as one that may be

retroactively applied. See United States v. McBride, 283 F.3d 612, 614-15 (3d Cir.

2002). Johnson requested relief pursuant to Amendment 706, which reduced by two

levels the base offense level for certain crack cocaine offenses. See United States v.

Wise, 515 F.3d 207, 219 (3d Cir. 2008). The District Court appointed counsel for

Johnson, who later filed a successful motion to withdraw because she determined that

Johnson’s offense involved only powder cocaine, and not crack. The District Court then

denied Johnson’s § 3582(c)(2) motion. Johnson filed a timely notice of appeal.




                                             2
                                            II.

       We have jurisdiction over the District Court’s order pursuant to 28 U.S.C. § 1291

and 18 U.S.C. § 3742. We exercise de novo review over the District Court’s

interpretation of the Sentencing Guidelines. See United States v. Wood, 526 F.3d 82, 85

(3d Cir. 2008). We review the court’s decision to deny a defendant’s motion to reduce a

sentence pursuant to § 3582(c) for abuse of discretion. See United States v. Mateo, 560

F.3d 152, 154 (3d Cir. 2009). Summary action is warranted when no substantial question

is presented on appeal. See 3d Cir. LAR 27.4 and I.O.P. 10.6.

       The District Court did not abuse its discretion in denying Johnson’s motion.

Section 3582(c)(2) only applies if an applicable amendment lowers a defendant’s

sentencing range. Johnson is not entitled to relief under Amendment 706 because the

applied sentencing guidelines were based solely on powder cocaine. Moreover, as the

District Court noted, Johnson was sentenced as a career offender, and Amendment 706

does not apply to career offenders. See Mateo, 560 F.3d at 155. The District Court

lacked jurisdiction to consider Johnson’s other challenges to his sentence.1

       Accordingly, we will summarily affirm the District Court’s order denying

Johnson’s motion to reduce his sentence.




       1
        Johnson also complains that the drugs in his case were not converted to
marijuana; he requests that the District Court convert the drugs to marijuana and
recalculate the drug quantities “with cocaine base being computed at a 1 to 1.” This
claim is not cognizable in a § 3582(c)(2) proceeding.

                                             3